Case: 19-31061      Document: 00515811674         Page: 1     Date Filed: 04/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    April 7, 2021
                                  No. 19-31061                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Brenson Stovall,

                                                            Petitioner—Appellant,

                                       versus

   Calvin Johnson, Warden, Federal Correctional Complex Pollock,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:19-CV-1291


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Brenson Stovall, federal prisoner # 34009-077, was convicted of four
   counts of Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a), (b); three
   counts of using a firearm during a crime of violence, in violation of 18 U.S.C.
   § 924(c)(1)(A)(i); and one count of brandishing a firearm during a crime of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-31061      Document: 00515811674           Page: 2   Date Filed: 04/07/2021




                                     No. 19-31061


   violence, in violation of § 924(c)(1)(A)(ii). In the underlying action, Stovall
   filed a 28 U.S.C. § 2241 petition in which he claimed that he was entitled to
   relief from his § 924(c) convictions based on Johnson v. United States, 576
   U.S. 591 (2015), Sessions v. Dimaya, 138 S. Ct. 1204 (2018), and United States
   v. Davis, 139 S. Ct. 2319 (2019), on the theory that those decisions established
   that the residual clause of § 924(c)(3)(B) was unconstitutionally vague. He
   now appeals the district court’s dismissal of the § 2241 petition. Our review
   is de novo. See Pack v. Yusuff, 218 F.3d 448, 451 (5th Cir. 2000).
          Generally, challenges to a sentence’s execution are made under
   § 2241, and challenges seeking to vacate a conviction or sentence are made
   under 28 U.S.C. § 2255. See Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir.
   2000). However, pursuant to the savings clause of § 2255, a petitioner may
   proceed under § 2241 if § 2255 “is inadequate or ineffective to test the
   legality of his detention.” § 2255(e); see Jeffers v. Chandler, 253 F.3d 827,
   830 (5th Cir. 2001). A prisoner satisfies the savings clause by raising a claim
   “(i) that is based on a retroactively applicable Supreme Court decision which
   establishes that the petitioner may have been convicted of a nonexistent
   offense and (ii) that was foreclosed by circuit law at the time when the claim
   should have been raised in the petitioner’s trial, appeal, or first § 2255
   motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
          Stovall cannot meet that standard. He argues that his Hobbs Act
   convictions are not COVs under either the definition of § 924(c)(3)(A) (the
   elements clause) or the definition of § 924(c)(3)(B) (the residual clause)
   because a Hobbs Act conviction can involve the non-violent offense of
   extortion. But those arguments are misplaced because Stovall’s Hobbs Act
   robbery convictions, which are the predicates for his § 924(c) convictions,
   are categorically COVs under the elements clause of § 924(c)(3)(A). See
   United States v. Bowens, 907 F.3d 347, 353–54 & nn. 10–11 (5th Cir. 2018).




                                          2
Case: 19-31061     Document: 00515811674          Page: 3   Date Filed: 04/07/2021




                                   No. 19-31061


   Thus, Stovall has failed to carry his burden to demonstrate the inadequacy of
   the § 2255 remedy. See Wilson v. Roy, 643 F.3d 433, 435 (5th Cir. 2011).
          Accordingly, the district court’s dismissal of the § 2241 petition is
   AFFIRMED.




                                         3